                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ERIKA PRICE,

               Plaintiff,

       v.                                                            No. 1:18-cv-00978-MV-KK

COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC; LUZ MARTINEZ; LYDIA
GONZALEZ; CHRIS STEVENSON; PAMELA
SALAS-MENDEZ; ALVARO ESPINOZA; and
ROSE DURAN,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendants’ Motion to Compel Arbitration and

Stay Judicial Proceedings [Doc. 5]. The Court, having considered the motion, briefs, and relevant

law, and being otherwise fully informed, finds that the Motion is well-taken and will be granted.

                                       BACKGROUND

       On March 12, 2016, Plaintiff signed an offer letter accepting a position with Defendant

Comcast. Doc. 5-1 at 8-10. The letter explained that “Comcast has a dispute resolution program

for its employees, known as Comcast Solutions, which provides a three-step process (facilitation,

mediation, and binding arbitration) for resolving a variety of workplace legal issues should there

be any that arise between [Plaintiff] and the Company during or after [Plaintiff’s] employment.”

Id. at 9. The letter further explained that “[b]y accepting this offer of employment with the

Company and signing below, [Plaintiff] acknowledges that [she] understand[s] the terms of the

Comcast Solutions program and also acknowledge[s] that both [she] and the Company agree to

participate in and be bound by the terms of the Comcast Solutions program.” Id.
       On October 22, 2018, Plaintiff filed a complaint against Defendants alleging violations of

the Family and Medical Leave Act, Americans with Disabilities Amendments Act, Age

Discrimination in Employment Act, New Mexico Human Rights Act, Breach of Implied Contract

of Employment, Civil Conspiracy, and Breach of the Implied Covenant of Good Faith and Fair

Dealing. Doc. 1. On February 7, 2019, Defendants filed the subject motion requesting that the

Court compel Plaintiff to arbitrate her claims, award Defendants attorneys’ fees and expenses

incurred in bringing the motion, and stay the case pending resolution of the motion. Doc. 5.

       Plaintiff, in her Response, states that “[she] has no argument that pursuant to the arbitration

procedures set forth by [Defendants], the specific agreement to arbitrate in this matter would be

subject to the Federal Arbitration Act” and that “[she] does not even oppose [Defendants’]

argument that [her] claims would be otherwise arbitrable in different factual circumstances.”

Doc. 10 at 4-5. Plaintiff argues instead that “[Defendants] waived adherence to and reliance upon

mandatory arbitration through its prior conduct in this matter.” Id. at 1. The only issues in

contention, therefore, are whether Defendants waived their right to arbitration, whether awarding

Defendants attorneys’ fees and expenses is warranted, and whether a stay is appropriate.

                                          DISCUSSION

I.     Defendants did not Waive their Right to Arbitration.

       The Federal Arbitration Act provides that arbitration provisions “are valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. “[A]ny doubts concerning the scope of arbitrable issues should be resolved in favor

of arbitration, whether the problem at hand is the construction of the contract language itself or an

allegation of waiver, delay, or a like defense to arbitrability.” BOSC, Inc. v. Bd. of Cty. Comm’rs



                                                 2
of Cty. of Bernalillo, 853 F.3d 1165, 1170 (10th Cir. 2017) (quoting Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

       The Tenth Circuit has explained that there is “no set rule as to what constitutes a waiver or

abandonment of the arbitration agreement; the question depends upon the facts of each case.” Id.

(quoting Reid Burton Constr., Inc. v. Carpenters Dist. Council of S. Colo., 614 F.2d 698, 702 (10th

Cir. 1980)). Several factors, however, are useful in analyzing waiver:

       (1) whether the party’s actions are inconsistent with the right to arbitrate; (2)
       whether “the litigation machinery has been substantially invoked” and the parties
       “were well into preparation of a lawsuit” before the party notified the opposing
       party of an intent to arbitrate; (3) whether a party either requested arbitration
       enforcement close to the trial date or delayed for a long period before seeking a
       stay; (4) whether a defendant seeking arbitration filed a counterclaim without
       asking for a stay of the proceedings; (5) “whether important intervening steps [e.g.,
       taking advantage of judicial discovery procedures not available in arbitration] had
       taken place”; and (6) whether the delay “affected, misled, or prejudiced” the
       opposing party.

Id. (quoting Peterson v. Shearson/Amex, Inc., 849 F.2d 464, 467–68 (10th Cir. 1988)) (brackets in

original). These factors are not to be applied mechanically but rather “reflect principles that should

guide courts in determining whether it is appropriate to deem that a party has waived its right to

demand arbitration.” Id. (quoting Hill v. Ricoh Am. Corp., 603 F.3d 766, 773 (10th Cir. 2010)).

“A party asserting a waiver of arbitration has a heavy burden of proof.” Peterson, 849 F.2d at 466

(quoting Belke v. Merrill Lynch, Pierce, Fenner & Smith, 693 F.2d 1023, 1025 (11th Cir. 1982)).

       Plaintiff does not cite the above law or any controlling precedent when arguing that

“[Defendants] waived adherence to and reliance upon mandatory arbitration through its prior

conduct in this matter.” Doc. 10 at 1. Plaintiff’s four arguments are discussed below. Each is

without merit.




                                                  3
       Plaintiff first argues that she notified Defendants of her claims prior to filing the Complaint

and that Defendants, despite having notice, chose not to initiate arbitration. Id. at 6. Plaintiff

explains:

       [Defendants] w[ere] advised by [Plaintiff] two years ago, in writing, of the content
       and nature of her discrimination and retaliation claims. The response from
       [Defendants] was stone silence. A year ago, [Defendants] received the [Equal
       Employment Opportunity Commission] Charge setting forth again [Plaintiff’s]
       discrimination and retaliation claims. Silence again. It is clear the arbitration
       procedure, by its own terms, would accept by its own language these claims as legal
       claims subject to facilitation, mediation, and arbitration. Yet, [Defendants] chose
       rather to file this late-composed motion to compel.

Id. Plaintiff, however, fails to mention and “does not dispute that she never submitted the initial

filing form or any other complaint or statement of claim to the Comcast Solutions Administrator”

to initiate arbitration. Doc. 11 at 5. Plaintiff expected Defendants to initiate arbitration for her but

cites no basis for such an expectation.

       Plaintiff next argues that Defendants’ motion was untimely. Doc. 10 at 6. In doing so,

Plaintiff compares this case to Nino v. Jewelry Exch., Inc., 609 F.3d 191 (3d Cir. 2010), in which

the Third Circuit reversed a district court’s order granting a motion to compel arbitration based on,

among other factors, the untimeliness of the motion. In Nino, the motion was filed “[a]fter litigating

the matter before the District Court for fifteen months.” Id. at 196. Plaintiff argues that the motion

in this case was delayed by “23 months and 12 months,” and therefore is “untimely as a matter of

law.” Doc. 10 at 6. Plaintiff, however, calculates the delay as starting from the time that Defendants

were allegedly put on notice of Plaintiff’s claims. In contrast, in Nino, the delay was calculated

from the date the lawsuit began. Using Nino’s metric, the delay in this case was approximately

three months. And, unlike in Nino, little litigation occurred in that time. “Plaintiff and [Defendants]




                                                   4
have not engaged in any discovery” and “[Defendants] ha[ve] not even filed an answer to

Plaintiff’s Complaint.” Doc. 11 at 3.

        Plaintiff also argues that “[Defendants] failed to notify, advise, or communicate about what

it now argues is a mandatory provision.” Doc. 10 at 7. That is not accurate. There is considerable

evidence showing that Plaintiff was not only aware of Defendants’ arbitration program, but also

agreed to be bound by it. The offer letter Plaintiff signed stated that “[b]y accepting this offer of

employment with the Company and signing below, [Plaintiff] acknowledges that [she]

understand[s] the terms of the Comcast Solutions program and also acknowledge[s] that both [she]

and the Company agree to participate in and be bound by the terms of the Comcast Solutions

program.” Doc. 5-1 at 9. And in April 2016 and again in February 2017, Plaintiff electronically

acknowledged that “[she] underst[ood] that the Comcast Solutions Program is a mutually-binding

contract between [her] and Comcast and that [her] continued employment with Comcast is

confirmation that [she is] bound by the terms of the Comcast Solutions Program.” Id. at 80-83.

        Plaintiff’s final argument is that “should the Court grant the motion, [Plaintiff] stands to

lose the sum total of her discrimination and harassment claims from 2017.” Doc. 10 at 7. Plaintiff

claims that “Comcast Solutions places a 180-day time limitation for the filing of claims to

arbitration. Exh. C, p. 7. If not submitted before that date, [Defendants] note that the claims are

‘considered closed and resolved.’” Id. at 4. Plaintiff, however, misreads the very provision that

she cites, which states that a party has up to 180 days to initiate arbitration after a mediation failure.

Doc. 5-1 at 31. Mediation has not occurred in this case; as such, the provision is not applicable

here.

        Accordingly, none of Plaintiff’s theories supports her argument that Defendants waived

their right to arbitration. There thus is no basis for this Court to determine that Defendants waived

                                                    5
their right to arbitration. Defendants’ motion to compel Plaintiff to arbitrate her claims thus must

be granted.

II.    Awarding Defendants Attorney’s Fees and Expenses is Not Warranted.

       Defendants request that the Court award attorney’s fees and expenses in accordance with

28 U.S.C. § 1927, which provides that

       [a]ny attorney or other person admitted to conduct cases in any court of the United
       States or any Territory thereof who so multiplies the proceedings in any case
       unreasonably and vexatiously may be required by the court to satisfy personally the
       excess costs, expenses, and attorneys’ fees reasonably incurred because of such
       conduct.

       As explained by the Tenth Circuit, “[t]his is an ‘extreme standard,’ and fees should be

awarded ‘only in instances evidencing a serious and standard disregard for the orderly process of

justice.’” Baca v. Berry, 806 F.3d 1262, 1268 (10th Cir. 2015) (quoting AeroTech, Inc. v. Estes,

110 F.3d 1523, 1528 (10th Cir. 1997)). “The statute makes attorneys potentially liable for harm

caused ‘because of’ unreasonable and vexatious multiplication of proceedings.” Id. (quoting 28

U.S.C. § 1927). “Thus, ‘there must be a causal connection between the objectionable conduct of

counsel and multiplication of the proceedings,’ such that the conduct ‘result[ed] in proceedings

that would not have been conducted otherwise.’” Id. (quoting Peterson v. BMI Refractories, 124

F.3d 1386, 1396 (11th Cir. 1997)) (brackets in original).

       Defendants argue that “Plaintiff has unreasonably and vexatiously compounded this

litigation” because they “provided Plaintiff a copy of her signed offer letter and requested that

Plaintiff dismiss her action and initiate arbitration proceedings,” yet “Plaintiff refused to do so

without any legal or factual basis,” which required “Defendant[s] to prepare and file a motion to

compel.” Doc. 5 at 11. Defendants’ argument relies on the Court finding that Plaintiff “multiplie[d]



                                                 6
the proceedings in [this] case unreasonably and vexatiously” by filing the Complaint.

28 U.S.C. § 1927.

        As explained in the very case that Defendants cite, however, the “unambiguous statutory

language [of § 1927] necessarily excludes the complaint that gives birth to the proceedings, as it

is not possible to multiply proceedings until after those proceedings have begun.” U.S. ex rel.

Superior Steel Connectors Corp. v. RK Specialties Inc., No. 11-CV-1488, 2011 WL 5176157, at

*6 (D. Colo. Oct. 31, 2011) (quoting Steiner v. Winn Group, Inc., 440 F.3d 1214, 1224–25 (10th

Cir. 2006)) (brackets and emphasis in original). The Court, therefore, finds that awarding

Defendants attorney’s fees and expenses is not warranted.

III.    This Court Must Stay the Instant Proceedings.

        “Regarding a suit brought in federal court ‘upon any issue referable to arbitration under

an agreement in writing for such arbitration,’ the [FAA] provides the district court ‘shall on

application of one of the parties stay the trial of the action until such arbitration has been had in

accordance with the terms of the agreement.’” Adair Bus Sales v. Blue Bird Corp., 25 F.3d 953,

955 (10th Cir. 1994) (quoting 9 U.S.C. § 3). In its motion, Defendants move this Court for a stay

pending arbitration. “The proper course, therefore,” is for this Court to grant Defendants’

motion and stay the action pending arbitration. Id.

                                              CONCLUSION

        As set forth above, Plaintiff has failed to meet the standard necessary to demonstrate that

Defendants waived their valid right to an arbitration of Plaintiff’s claims against them.

Defendants, however, have failed to meet the standard necessary to demonstrate their entitlement

to attorney’s fees under the present circumstances. Finally, this action must be stayed pending

arbitration.

                                                  7
         IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Arbitration and

Stay Judicial Proceedings [Doc. 5], is GRANTED as follows: (1) Defendants’ request for an

order compelling arbitration of Plaintiff’s claims is GRANTED; (2) this Court ORDERS

Plaintiff to arbitrate the claims asserted in this action against Defendants in accordance with the

terms of the arbitration agreement between them; and (3) Defendants’ request for an order to stay

this lawsuit pending the completion of arbitration is GRANTED.

         Dated this 22nd day of August, 2019.



                                                         ____________________________________
                                                         MARTHA VÁZQUEZ
                                                         UNITED STATES DISTRICT JUDGE
Attorney for Plaintiff:   Attorney for Defendants:
Michael E. Mozes          Jennifer G. Anderson




                                                     8
